As filed with the Securities and Exchange Commission on September 10, 2009 Registration No.333-152029 333-152029-01 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Thomson Reuters Corporation (Exact name of registrant as specified in its charter) Thomson Reuters PLC Ontario, Canada (State or other jurisdiction of incorporation or organization) England and Wales 98-0176673 (I.R.S. Employer Identification No. (if applicable)) 98-0626457 3 Times Square
